                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                                NORTHERN DISTRICT OF CALIFORNIA

                                   5
                                        MICROTECHNOLOGIES, LLC,
                                   6                                                        Case No. 15-cv-02220-JCS
                                                       Plaintiff,
                                   7
                                                v.                                          ORDER DENYING ADMINISTRATIVE
                                   8                                                        MOTION TO FILE UNDER SEAL
                                        AUTONOMY, INC., et al.,
                                   9                                                        Re: Dkt. No. 201
                                                       Defendants.
                                  10

                                  11          Non-party Sushovan Hussain moved to file under seal a motion for a protective order

                                  12   barring Hewlett-Packard Company, which is not itself a party to this action but which controls
Northern District of California
 United States District Court




                                  13   Defendants Autonomy, Inc. and Autonomy Systems Limited (collectively, “Autonomy”), from

                                  14   disclosing Hussain’s deposition transcript in response to a grand jury subpoena. See dkt. 201. The

                                  15   Court previously issued an order to show cause (dkt. 203) indicating that the motion would be

                                  16   denied unless the subpoena was subject to a non-disclosure order. Hussain and Autonomy have

                                  17   responded to the order to show cause stating that they are not aware of any non-disclosure order.

                                  18   See dkts. 204, 205. The motion to file under seal is therefore DENIED, and the order to show

                                  19   cause is hereby UNSEALED.

                                  20          In his response to the order to show cause, Hussain also stated his intent to withdraw the

                                  21   motion for a protective order in light of the fact that this Court already denied the motion and

                                  22   directed Hussain to pursue his request in a separate action before the Honorable Susan Illston as a

                                  23   motion to quash the subpoena. The Court will defer to Judge Illston as to whether the motion—

                                  24   which also serves as the initiating filing in the new action seeking to quash the subpoena—must be

                                  25   publicly filed. The parties therefore need not take any action in response to this order.

                                  26          IT IS SO ORDERED.

                                  27   Dated: November 2, 2018                          ______________________________________
                                                                                        JOSEPH C. SPERO
                                  28                                                    Chief Magistrate Judge
